308 F.2d 368
John F. RYAN, Plaintiff-Appellee,v.ALLSTATE INSURANCE COMPANY, Defendant-Appellant.
No. 3.
Docket 27442.
United States Court of Appeals Second Circuit.
Argued October 5, 1962.
Decided October 5, 1962.

Appeal from judgment of the United States District Court for the Southern District of New York, Irving Ben Cooper, J., holding that insurance policy purportedly cancelled pursuant to an invalid power of attorney was still in effect and that plaintiff could recover thereon.
John P. Hale, New York City (Norman Fassler, New York City, on the brief), for plaintiff-appellee.
Edwin R. Wolff, New York City (James B. McLaughlin, New York City, on the brief), for defendant-appellant.
Before LUMBARD, Chief Judge, and FRIENDLY and KAUFMAN, Circuit Judges.
PER CURIAM.


1
We affirm in open court the judgment of the district court in favor of the plaintiff and against the Allstate Insurance Company for the reasons stated in the opinion of Judge Cooper, 202 F. Supp. 914 (S.D.N.Y.1962).